Case 4:20-cv-00443-P Document 24 Filed 05/06/20 Page1lof4 PagelD 138

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
SILDA NIKAJ

Vv. CIVIL ACTION NO. 3:20-CV-0171-S

SOR GOR UO? COR UO

TEXAS CHRISTIAN UNIVERSITY
MEMORANDUM OPINION AND ORDER

This Memorandum Opinion and Order addresses Defendant Texas Christian University’s
Motion to Transfer Venue [ECF No. 10]. For the following reasons, the Court GRANTS the
Motion and transfers this case to the Northern District of Texas, Fort Worth Division.

I. BACKGROUND

Silda Nikaj (“Plaintiff”) was a faculty member at Defendant Texas Christian University
(“Defendant”) in Fort Worth, Texas, between 2012 and 2016, See Compl. {| 8, 14; see also Mot.
to Transfer (“Mot.”) 1. Plaintiff alleges that during her employment, Defendant discriminated.
against her on the basis of gender, race, and national origin. See Compl. | 9. On June 27, 2017,
Plaintiff filed a charge against Defendant based on this discrimination with the Equal Employment
Opportunity Commission (“EEOC”), See id. 411. Ultimately, the EEOC issued a cause finding
on her claims of discrimination based on pay. PIl.’s Resp. to Def.’s Mot. to Transfer (“Resp.”) 6.
Plaintiff filed the this lawsuit on January 23, 2020, bringing claims for discrimination on the basis
of gender, race, and national origin in violation of Title VII of the Civil Rights Act, 42 U.S.C,
§2000e et seq. (“Title VI”) and on the basis of race and national origin in violation of 42 U.S.C.
§ 1981. Mot. 1. Defendant timely filed the pending Motion, which is now ripe and before this

Court.

 

 
Case 4:20-cv-00443-P Document 24 Filed 05/06/20 Page 2of4 PagelD 139

II. ANALYSIS

A district court may transfer any civil case “[flor the convenience of parties and witnesses,
in the interest of justice, ... to any other district or division where it might have been brought.”
28 U.S.C. § 1404(a). The party moving for a change of venue “bears the burden of demonstrating
why the forum should be changed,” but the “decision to transfer a pending case is committed to
the sound discretion of the district court.” EnviroGLAS Prods., Inc. v. EnviroGLAS Prods., LLC,
705 F. Supp. 2d 560, 569 (N.D. Tex. 2010) (citing, among other authorities, Jarvis Christian
College v. Exxon Corp., 845 F.2d 523, 528 (Sth Cir, 1988)).

In resolving a motion to transfer pursuant to § 1404(a), a district court must first decide
“whether the judicial district to which transfer is sought is a district in which the claims could have
been filed.” AfcCaskill v. Skyline Post Acute, LLC, Case No. 3:19-cv-1276-L, 2019 WL 4395284,
at *1 (N.D. Tex. Aug. 29, 2019) (citing In re Volkswagen AG, 371 F.3d 201, 203 (Sth Cir. 2004)
(“Volkswagen I’)), report adopted, 2019 WL 4394079 (N.D. Tex. Sept. 13, 2019). Once this is
established, the court must weigh the private and public interest factors to determine “whether a
§ 1404(a) venue transfer is for the convenience of the parties and witnesses and in the interests of
justice.” In re Volkswagen of Am., Inc., 545 F.3d 304, 315 (Sth Cir. 2008) (en banc) (“Volkswagen
IP’),

The private interest factors are: “(1) the relative ease of access to sources of proof;

(2) the availability of compulsory process to secure the attendance of witnesses;

(3) the cost of attendance for willing witnesses; and (4) all other practical problems

that make trial of a case easy, expeditious and inexpensive.” The public interest

factors are: “(1) the administrative difficulties flowing from court congestion;

(2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance
of unnecessary problems of conflict of laws [or in] the application of foreign law.”

Id. (quoting Volkswagen I, 371 F.3d at 203) (emphasis added). This list of factors is

non-exhaustive and “no single factor is given dispositive weight.” EnviroGLAS, 705 F. Supp. 2d

 

 
Case 4:20-cv-00443-P Document 24 Filed 05/06/20 Page3of4 PagelD 140

at 569-70 (quoting Volkswagen J, 371 F.3d at 203). The parties do not dispute that Plaintiff's claims
could have been originally brought in the Northern District of Texas, Fort Worth Division. See
Mot. 1-2; Resp. 1-2. Therefore, the sole issue before the Court is whether the public and private
interest factors weigh in favor of an intra-district transfer to the Fort Worth Division.'

First, the Court finds that most of the private interest factors weigh in favor of transferring
this action. As to the first private interest factor, “the question is relative ease of access, not
absolute ease of access.” McCaskill, 2019 WL 4395284, at *2 (quoting In re Radmax, Ltd.,
720 F.3d 285, 288 (Sth Cir. 2013)). “Here, although the Dallas and Fort Worth Divisions are close
in proximity, access to proof would be more convenient in Fort Worth than it would be in Dallas.”
Id. Importantly, “the parties have not given any indication than any events pertinent to the
violations alleged in the complaint took place outside of the Fort Worth Division.” Jd. The third
private interest factor also weighs in favor of transferring this action. All the named witnesses
would be forced to travel a greater distance if the Motion is denied. See Mot. 3; McCaskill, 2019
WL 4395284 at *3 (focusing the Court’s inquiry on the convenience to identified non-party
witnesses with a focus on their location). The cost of attendance and convenience of witnesses is
“often regarded as the most important factor when deciding whether to transfer venue,” McCaskill,
2019 WL 4395284 at *3 (citing AT&T Intellectual Prop. I, LP v, Airbiquity, Inc., Civ. A. No.
3:08-cv-1637-M, 2009 WL 774350, at *5 (N.D. Tex. Mar. 24, 2009)).

The Court further finds that on balance, the public interest factors weigh in favor of

transfer. Notably, as “‘the events giving rise to this action [all] occurred’” in Fort Worth, “[t]he

 

! Plaintiff argues that the Court must give weight to her choice of forum. Resp. 1. While a plaintiffs choice of forum
should receive a “degree of deference,” the Fifth Circuit has clarified that “the plaintiff's choice of venue is not a
distinct factor in the § 1404(a) analysis.” Siragusa v. Arnold, No, 3:12-CV-04497-M, 2013 WL 5462286, at *1 n.2
(N.D. Tex. Sept.16, 2013) ((first citing Tine, inc. v. Manning, 366 F.2d 690, 698 (Sth Cir. 1966); and then citing
Volkswagen II, 545 F.3d at 314-15)). In this case, Defendant has “clearly demonstrated that a different venue would
be more appropriate.” Te.

 
Case 4:20-cv-00443-P Document 24 Filed 05/06/20 Page4of4 PagelD 141

second public interest factor, the local interest in having localized interests decided at home, favors
transfer.” Clark, 2019 WL 3006545, at *5 (quoting Volkswagen H, 545 F.3d at 315). Having
considered and weighed all factors regarding Defendant’s Motion, the Court finds that Defendant
has “clearly demonstrate[d] that [the] transfer is for the convenience of parties and witnesses, in
the interest of justice.” Volkswagen I, 545 F.3d at 315.
Ti. CONCLUSION

For the reasons discussed above, the Court GRANTS Defendant Texas Christian
University’s Motion to Transfer Venue and transfers this case to the Northern District of Texas,
Fort Worth Division.

SO ORDERED.

SIGNED May 6, 2020.

 

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 
